DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiles et al. (Hereinafter Stiles) US-PG-PUB No. 2006/0078136.

Regarding claim 1, Stiles teaches
A passive diaphragm assembly (Figs. 6 and 7 show  an augmented passive radiator (APR) assembly 232) comprising: 
a counterweight member (Fig. 6 shows a rod 242); and 
a first diaphragm (Fig. 6 shows a first diaphragm 234) and a second diaphragm (Fig. 6 shows a second diaphragm 238) that are spaced apart from each other as shown in Figs 6 and 7, that are connected respectively to opposite ends of said counterweight member (i.e. rod 242) as shown in Figs 6 and 7, and that cooperate with said counterweight member (i.e. rod 242) to define an air space (Fig. 6 shows  a main enclosed air volume 216) thereamong as shown in Figs 6 and 7.

Regarding claim 2, Stiles teaches
The passive diaphragm assembly as claimed in claim 1, further comprising a surrounding member (Fig. 6 shows an enclosure 202) that surrounds said counterweight member (i.e. rod 242) and said air space (i.e. main enclosed air volume 216), and that interconnects said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) as shown in Figs 6 and 7.

Regarding claim 3, Stiles teaches
The passive diaphragm assembly as claimed in claim 2, wherein said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) are prevented from being in contact with each other by said counterweight member (i.e. rod 242) and said surrounding member (i.e. enclosure 202) as shown in Figs 6 and 7.

Regarding claim 5, Stiles teaches
The passive diaphragm assembly as claimed in claim 1, wherein each of said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) is annular and has an inner edge as shown in Figs 6 and 7, said counterweight member (i.e. rod 242) interconnecting said inner edges of said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) as shown in Figs 6 and 7.

Regarding claim 6, Stiles teaches
The passive diaphragm assembly as claimed in claim 1, wherein each of said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) has a central area as shown in Figs 6 and 7, said counterweight member (i.e. rod 242) being clamped between said central areas of said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) as shown in Figs 6 and 7.

Regarding claim 7, Stiles teaches
The passive diaphragm assembly as claimed in claim 6, wherein each of said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) is circular plate-shaped as shown in Figs 6 and 7.

Regarding claim 12, Stiles teaches
The passive diaphragm assembly as claimed in claim 1, wherein each of said first diaphragm (i.e. first diaphragm 234) and said second diaphragm (i.e. second diaphragm 238) has a central area that is connected to said counterweight (i.e. rod 242), and a surround that extends outwardly from said central area as shown in Figs 6 and 7.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. (Hereinafter Stiles) US-PG-PUB No. 2006/0078136 in view of Dusanek US-PAT No. 4,301,332.

Regarding claim 4, Stiles teaches all the features with respect to claim 2 as outlined above. 
Stiles does not explicitly teach that said first diaphragm and said second diaphragm are airtightly connected to said counterweight member and surrounding member.
	Dusanek teaches in Fig. 7 of an outer passive speaker cone 32 and an inner passive cone 34 are airtightly connected to a weighted member 36 and a shroud 40 surrounds as shown in Fig. 7 and Col. 4, Lines 9-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive diaphragm assembly, as taught by Stiles, with that said first diaphragm and said second diaphragm are airtightly connected to said counterweight member and surrounding member, as taught by Dusanek. The motivation is to create air tight sealed that allows the pair of diaphragm arranged in back-to-back relationship so as to operate in unison.

8.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. (Hereinafter Stiles) US-PG-PUB No. 2006/0078136 in view of Yeh US-PG-PUB No. 2015/0304760.

Regarding claim 11, Stiles teaches all the features with respect to claim 1 as outlined above. 
Stiles does not explicitly teach that each of said first diaphragm and said second diaphragm has an arc-shaped cross section, the cross section of said second diaphragm curving in a same direction as that of said first diaphragm.
	Yeh teaches in Fig. 3 of that each of a first composite layer 61 and a second composite layer 62 has an arc-shaped cross section as shown in Fig. 3, the cross section of said second composite layer 62 curving in a same direction as that of said first composite layer 61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive diaphragm assembly, as taught by Stiles, with that the cross section of said second diaphragm curving in a same direction as that of said first diaphragm, as taught by Yeh. The motivation is to allow the pair of diaphragm to operate in unison.

Regarding claim 13, Stiles teaches all the features with respect to claim 12 as outlined above. 
Stiles does not explicitly teach that said surround of each of said first diaphragm and said second diaphragm has an arc-shaped cross section, the cross section of said surround of said second diaphragm curving in a same direction as the cross section of said surround of said first diaphragm being curved.
	Yeh teaches in Fig. 3 of that each of a first composite layer 61 and a second composite layer 62 has an arc-shaped cross section as shown in Fig. 3, the cross section of said second composite layer 62 curving in a same direction as that of said first composite layer 61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive diaphragm assembly, as taught by Stiles, with that the cross section of said second diaphragm curving in a same direction as that of said first diaphragm being curved, as taught by Yeh. The motivation is to allow the pair of diaphragm to operate in unison.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. (Hereinafter Stiles) US-PG-PUB No. 2006/0078136 in view of Zheng et al. CN 110708642 (For examination purports English Machine Translation of Zheng would be use as cited reference).

Regarding claim 17, Stiles teaches all the features with respect to claim 1 as outlined above. 
Stiles does not explicitly teach that each of said first diaphragm and said second diaphragm is made of polyetheretherketone and is formed by a thermoforming process.
	Yeh teaches that diaphragm is made of polyetheretherketone (PEEK) and is formed by a thermoforming process…Pg. 6, Lines 6-18.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to made the diaphragms of PEEK and formed by a thermoforming process, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. 
Allowable Subject Matter
10.	Regarding claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9 and 10 are objected to as being dependent upon claim 8. Claims 15 and 16 are objected to as being dependent upon claim 8.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653